Citation Nr: 0833574	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  02-10 019	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left knee disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active service from July 1963 to June 1965.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which denied the benefits sought on 
appeal.

In February 2007, the Board denied the veteran's service 
connection claim.  In correspondence received in March 2007, 
the veteran filed a motion for reconsideration, arguing, 
among other things that the Board failed to consider an 
August 2006 medical report and a handwritten copy of an 
excerpt from a May 2003 magazine article.  This supplemental 
decision will solely address those pieces of evidence and the 
motion will be subsequently ruled on. 


FINDING OF FACT

The evidence reviewed in this decision, by itself as well as 
in consideration with the evidence previously considered in 
the Board's February 2007 decision, does not demonstrate that 
the veteran's left knee disorder had its onset in service or 
is otherwise related to service. 


CONCLUSION OF LAW

A chronic left knee disorder was not incurred in or 
aggravated by service, nor may arthritis of the left knee be 
presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in July 2005, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  In light of the Board's 
denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  Thus, the duties to 
notify and assist have been met.

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

If arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption does not apply in the present case as arthritis 
did not manifest within a year of service discharge as 
discussed below.

The veteran contends that he submitted two pieces of evidence 
which the Board failed to consider in its February 2007 
decision.  The first is an August 2006 record from a Dr. B. 
Lopez which noted that the veteran had been seen in his 
office 20 years before and physical therapy was recommended.  
Impressions of torn medial meniscus and chondromalacia were 
noted.    

Reviewed in conjunction with the evidence previously 
considered, the Board finds that this additional medical 
evidence fails to demonstrate that the veteran's left knee 
disorder is related to service or any incident thereof.  
While this evidence shows that the veteran had knee problems 
as early as 1986, this is still 21 years after service 
discharge.  In view of the lengthy period without treatment, 
there is no evidence of continuity of symptomatology and this 
weighs against the claim.  The February 2007 Board decision 
ultimately came down to the weight to be attributed to the 
various etiological opinions of record.  However, this 
additional evidence does not even address the etiology of the 
veteran's knee disorder.  In sum, the evidence of record, 
including this August 2006 medical record, has not 
demonstrated that the criteria for a grant of service 
connection, either directly or presumptively, have been met 
for a left knee disorder.   

The veteran also submitted a hand written copy of an excerpt 
of an article reportedly from Time Magazine in the May 2003 
issue.  The statement essentially indicates that 
osteoarthritis of the knee has been linked to vigorous 
contact sport and/or injury.  

Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See 38 C.F.R. § 
3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  However, medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Here, for purposes of 
this decision, the Board will assume that the excerpted hand 
written statement accurately transcribes the article from 
which it purports to originate.  The treatise evidence, 
however, is general in nature and does not specifically 
relate to the facts and circumstances surrounding the 
veteran's particular case.  Therefore, it is assigned little 
probative value and the preponderance of the evidence is 
still against the claim.  Therefore, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a left knee disorder is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


